Citation Nr: 1204169	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-13 030A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana

THE ISSUES

1.  Entitlement to an initial compensable rating for tension headaches.

2.  Entitlement to an initial rating higher than 10 percent for degenerative joint disease (DJD) of the left knee. 

3.  Entitlement to an initial rating higher than 10 percent for other left knee disability, status post meniscectomy, except for when the Veteran had a temporary total convalescent rating. 

REPRESENTATION

The Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty (AD), active duty for training (ACDUTRA), and inactive duty training (INACDUTRA) from 1995 to 2002, including AD from May to August 1996, January to July 1998, and October to December 1998.  

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran originally filed his claims for service connection for left knee and ankle disabilities in June 2001.  An RO decision in June 2002 denied these claims.  However, he continued to submit medical evidence regarding these disabilities.  In April 2004, the RO also received his claim for headaches.

In June 2004, the RO granted service connection for status post meniscectomy of the left knee and for DJD of this knee.  The RO assigned separate ratings for this multi-component disability - namely, a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5259, for the postoperative residuals of the meniscectomy (hence, the maximum and indeed only possible rating under this code that concerns removal of symptomatic semilunar cartilage), and a 10 percent rating under Diagnostic Code 5010 for the DJD (i.e., post-traumatic arthritis), with both ratings retroactively effective from June 26, 2001, the date of receipt of this claim.  The RO also granted service connection for tension headaches and assigned an initial 0 percent (i.e., noncompensable) rating for this additional disability retroactively effective from April 2, 2004, the date of receipt of this other claim.  But the RO denied a still additional claim for service connection for residuals of a right ankle sprain.


In July 2004, in response to that decision, the RO received the Veteran's notice of disagreement (NOD), but only contesting these initial ratings assigned for his headaches and left knee disabilities.  In September 2004, however, the RO also received his NOD contesting to the denial of his claim for service connection for a right ankle disability.  A hearing subsequently was held before a local Decision Review Officer (DRO) in December 2004.  A statement of the case (SOC) was issued in January 2007 listing the claims being appealed as for higher ratings for the headaches and left knee disabilities and for service connection claim for residuals of a right ankle sprain.  But in his statement later that month, which the RO accepted as his substantive appeal (in lieu of a VA Form 9), the Veteran only addressed the claims concerning the initial ratings for his headaches and left knee disabilities, not also the claim concerning his purported entitlement to service connection for his right ankle disability.  The RO therefore determined that he did not complete the steps necessary to perfect his appeal of this latter claim to the Board.  38 C.F.R. § 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305, and 20.306 (2011).  Consequently, the only claims certified as on appeal to the Board were those requesting higher initial ratings for his headaches and left knee disabilities.  See VA Form 8 dated October 7, 2009.

The Board also sees that, in an interim March 2009 decision, the RO granted a temporary 100 percent rating for the left knee disability under the provisions of 38 C.F.R. § 4.30, to compensate the Veteran for his need to convalesce following left knee surgery.  This temporary 100 percent rating was in effect from February 3 to April 1, 2009, at which point the prior 10 percent ratings resumed.  In October 2009, so within one year of receiving notification of that decision, the Veteran's representative suggested the period of convalescence should have been extended or longer.  It is unclear whether the representative is necessarily disagreeing with that March 2009 decision assigning this temporary 100 percent rating for this specified period, and this period only, or instead requesting an extension of time for more convalescence in the way of a new claim, so this should be clarified.


Moreover, in August 2011, the Board received medical evidence from the Veteran concerning his non-service-connected right knee disability.  And in a June 2010 medical statement, a private physician appears to debate whether this right knee disability is secondary to the Veteran's service-connected left knee disability.  38 C.F.R. § 3.310(a) and (b) (indicating service connection is permissible on a secondary basis for disability that his proximately due to, the result of, or aggravated by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  However, as the Agency of Original Jurisdiction (AOJ), the RO has not initially adjudicated this additional claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

And as for the claims that are currently before the Board, for higher ratings for the tension headaches and left knee disabilities, the Board is remanding these claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


REMAND

The Veteran maintains that the ratings assigned for his tension headaches and left knee disabilities do not adequately reflect their severity.  The representative argues that the Veteran should be reexamined in regards to both disabilities.

Concerning the headache disability, the representative points out the Veteran has not been examined since April 2007, so for almost 5 years, and he says these headaches are not more frequent and severe.  He also insist the Veteran left knee disabilities have gotten appreciably worse since his last VA examination in April 2009, which was almost 3 years ago.  So not only has there been a significant period of time since the Veteran was last examined by VA concerning these disabilities, but the representative also maintains those earlier evaluations were inadequate for rating purposes.  See 38 C.F.R. § 4.2.  As proof of this, he points to the fact that a private magnetic resonance imaging (MRI) shows the Veteran has lateral and medial tears of his left knee, which was not addressed during the most recent VA compensation examination.

In light of the Veteran's and his representative's contentions, the Veteran needs to be reexamined to reassess the severity of these disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating) and Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991). 

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether he has received any additional (more recent) evaluation or treatment for his tension headaches and left knee disabilities.  If he has, and the records are not already in the file, then obtain them with his cooperation.

If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then make an express declaration to this effect and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  Upon receipt of all additional evaluation or treatment records, schedule VA compensation examinations (orthopedic and neurological) to reassess the severity of the Veteran's tension headaches and left knee disabilities.  All diagnostic testing and evaluation needed to make this determination should be performed, and all clinical findings reported in detail.

As well, it is absolutely imperative the examiner review the claims file for the pertinent medical and other history, including a complete copy of this remand.

a) When reassessing the severity of the tension headaches, this should include specific findings consistent with the rating criteria listed under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  To this end, the examiner should indicate whether the Veteran's headaches involve characteristic prostrating attacks and, if so, their relative frequency and duration during the last several months.  Comment is needed, as well, concerning whether there has been any consequent economic inadaptability and, if so, whether it has been severe, etc.

b) When reassessing the severity of the left knee disabilities, the examiner should indicate whether there is evidence of instability (that is, in addition to the DJD), also whether there is limitation of motion, including as a result of pain or painful motion, and whether there is weakness, premature/excess fatigability, incoordination, etc.  This includes indicating whether the Veteran has additional functional impairment in this knee as a consequence of these several factors, such as additional limitation of motion above and beyond that shown on examination or during prolonged, repetitive use of this knee or when his symptoms are most problematic ("flare ups").  

And, if possible, the examiner should try and quantify the amount of this additional impairment, such as by specifying the additional restriction in motion or the point during the range of motion when pain sets in, even if motion beyond that point is possible.  DeLuca v. Brown, 8 Vet. App. 202, 206-07; 38 C.F.R. §§ 4.40, 4.45, and 4.59.  But having said that, although pain may cause a functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011) (emphasis added).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id., at *11; see 38 C.F.R. § 4.40. 

The Veteran is hereby advised that failure to report for these scheduled VA examinations, without good cause, may have detrimental consequences on these pending claims as the Board would then be left to rate these disabilities based on the medical and other evidence already in the file.  See Turk v. Peake, 21 Vet. App. 565 (2008) (In an initial rating claim, when the Veteran fails to report for an examination, the case shall be rated on the evidence of record, rather than summarily denied, because an initial rating claim is an original compensation claim under 38 C.F.R. § 3.655(b)).


4.  Then adjudicate these claims for higher ratings in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning these claims to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



